DETAILED ACTION
Status of Application
Claims 1-20 are examined in this application. Claims 1, 2, and 20 are amended. This is a Final Office Action in response to Amendments and Arguments filed on 12/07/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting Note
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, p. 6-7, filed 12/07/2020, with respect to the 112 rejections of Claims 1, 2, and 20 are not persuasive. See 112(a) section below for response to arguments. 
Applicant’s arguments, p. 8-11, with respect to the 103 rejections of Claims 1, 2, and 20 are not persuasive. Applicant argues on p. 8-9, that the prior art Liebermann, Burmester and Chu do not disclose the amendment drawn to a signal class identified that identifies an entity associated with two or more signal generators.  On p. 10, Applicant argues that Chu does not disclose that a signal class identified identifies an entity such as the museum. However, as mapped in the Non-Final rejection and the instant 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled The specification is silent as to select a remote data structure from a plurality of remote data structures based on the identified entity. In response to Applicant’s arguments: Paragraph [0170] is cited as supporting the above amendment. However, the cited section – and the specification as a whole – is silent as to an entity being identified and then being used in identifying a remote data structure. That it may contain an identified entity (disclosed in [0160]) does not imply or suggest that the identified entity is used in determining the remote data structure; any aspect of the signal class generator may be used. To the contrary, [0161] discloses that a generic identifier within the signal generator class identifier identifies the remote data structure.  The specification is much broader than the claim, and there is nothing to imply or suggest that the identified entity need be used. That the signal class generator may contain an entity identifier does not imply or suggest that the entity identifier is being used to select a remote data structure. Moreover, the signal class generator, as claimed, is used to identify an entity associated with two or more signal generators; the claim does not even require that that the signal class generator contain the entity, merely that it identifies; therefore, it could identify the entity through means that do not require the signal class generator to contain the entity identifier. The claims lack written description and have failed to show clear possession of the claim invention.
Claim(s) 3-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 2 and for failing to cure the deficiencies listed above.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	The 112(a) written description rejection above results in an unclear claim. It is unclear if the signal class identifier is used to direct to a database or multiple databases are searched and then selected based on the signal class identifier. An identifier including information used to direct to a database reads on the limitation. The limitation is particularly unclear because the embodiment of Fig. 13 does not determine an entity via a signal class generator at all, and while Fig. 12 does disclose determining an entity using the signal class generator, no remote data structure is selected based on the identified entity. Fig. 12 discloses determining a location and then accessing a remote data structure based on the location ([0163]); however, it is not clear how this aspect of Fig. 12 is incorporated by Fig. 13 or that the location – determined separate from the signal class generator – is the identified entity.
Claim(s) 3-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 2 and for failing to cure the deficiencies listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a portable computing device” in claims 1, 2, and 20; and “a user output component” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (US 2010/0109918 A1) in view of Burmester et al. (US 2014/0019759 A1) further in view of Chu et al. (US 2006/0114145 A1).
As per Claim 1, Liebermann discloses a system for usage guidance using wireless communication, the system comprising: 	a portable computing device (112(f) invocation supported by Fig. 14 and the algorithm is supported by Figs. 7, 9, 10, 12, and 13), wherein the portable computing device is designed and configured to wirelessly 	receive a signal from a wireless signal generator located at an item ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”), 	parse the first signal for at least a textual element, extract a signal generator class identifier from at least a textual element ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”).	Liebermann does not explicitly disclose that the RFID is stored in a textual element (Burmester et al. discloses that the system is configured to function with alphanumeric codes [0064]).	However, Burmester et al. teaches the aforementioned limitation ([0026]; RFID tags store and communicate an alphanumeric or a binary string).	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is the generic RFID of Liebermann with the string of Burmester et al. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The motivation to use a string to store identification information would be to simplify programming and communicating data by using old and well-known programming techniques.	Liebermann does not disclose said signal class identifier identifying two or more signal generators and an entity associated with the two or more signal generators. 	However, Chu et al. teaches that a single RFID may inform the RFID reader of a plurality of similarly grouped RFIDs. Each RFID of the identified RFIDs is labelled as being part of a group; therefore, a single RFID “points” to other RFIDs, each of the other RFIDs being associated with an entity (“the same region” R1, “different region” R2) ([0039]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann to provide the aforementioned limitations taught by Chu et al. with the motivation of improving the routing of the device by allowing routing to regions outside the range of the RFID receiver.	Liebermann further discloses:	select a remote data structure from a plurality of remote data structures based on the identified entity ([0059]).	Liebermann is not explicit is saying that the RFID contains data which directs to a web registry Liebermann that the RFID contains data to direct the communication to a particular web registry database. It would have been obvious to include web registry database identifying information in the RFID in order to properly and promptly direct communication to the web registry database as required and avoid contacting every web registry database to see if it is the correct database.	Liebermann further discloses:	retrieve, from the selected remote data structure, at least an identifier-specific datum ([0059]; “The cane 12 then receives information about the location of the tag 1000, such as a store name, a number of a building, the name of a street, and/or a lamp post number”), and 	generate identifier-specific usage guidance as a function of the at least an identifier-specific datum ([0052, 0057, 0061-0069]; the cane guiding the user); and 	a user output component (112(f) interpretation - [0062] discloses the structure and Figs. 9, 10, and 12 disclose the algorithm) coupled to the portable computing device, wherein the user output component is configured to provide the identifier-specific usage guidance to the user ([0052, 0057, 0061-0069]; the cane guiding the user).
As per Claim 2, Liebermann discloses a method of usage guidance using wireless communication, the method comprising: 	wirelessly receiving, by a portable computing device operated by a user, a signal from a wireless signal generator located at an item ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”); 	parsing, by the portable computing device, (112(f) invocation supported by Fig. 14 and the algorithm is supported by Figs. 7, 9, 10, 12, and 13) the first signal for at least a textual element ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”);	extracting, by the portable computing device, a signal generator class identifier from the at least a textual element ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”).	Liebermann does not explicitly disclose that the RFID is stored in a textual element.	However, Burmester et al. teaches the aforementioned limitation ([0026]; RFID tags store and communicate an alphanumeric or a binary string).	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is the generic RFID of Liebermann with the string of Burmester et al. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The motivation to use a string to store identification information would be to simplify programming and communicating data by using old and well-known programming techniques.	Liebermann does not disclose said signal class identifier identifying two or more signal generators and an entity associated with the two or more signal generators. 	However, Chu et al. teaches that a single RFID may inform the RFID reader of a plurality of similarly grouped RFIDs. Each RFID of the identified RFIDs is labelled as being part of a group; therefore, a single RFID “points” to other RFIDs, each of the other RFIDs being associated with an entity (“the same region” R1, “different region” R2) ([0039]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann to provide the aforementioned limitations taught by Chu et al. with the motivation of improving the routing of the device by allowing routing to regions outside the range of the RFID receiver.	Liebermann further discloses: 	selecting, by the portable computing device, a remote data structure from a plurality of remote data structures based on the entity ([0059]).	Liebermann is not explicit is saying that the RFID contains data which directs to a web registry database (i.e. remote data structure). However, it is obvious in Liebermann that the RFID contains data to direct the communication to a particular web registry database. It would have been obvious to include web registry database identifying information in the RFID in order to properly and promptly direct communication to the web registry database as required and avoid contacting every web registry database to see if it is the correct database.

	Liebermann further discloses:	retrieving, by the portable computing device and from the selected remote data structure, at least an identifier-specific datum ([0059]; “The cane 12 then receives information about the location of the tag 1000, such as a store name, a number of a building, the name of a street, and/or a lamp post number”; 	generating, by the portable computing device, identifier-specific usage guidance as a function of the at least an identifier-specific datum ([0052, 0057, 0061-0069]; the cane guiding the user); and 	providing, by the portable computing device, the identifier-specific usage guidance to the user ([0052, 0057, 0061-0069]; the cane guiding the user).

Claim 3, Liebermann discloses the method of claim 2, wherein the signal generator class identifier further comprises an identifier of the remote data structure (the ID in the RFID tag contains an identifier which is used with the remote data structure to retrieve data pertaining to that identifier. I.e. the RFID identifier (signal generator class identifier) comprises an ID number which also resides on the remote data structure (i.e. identifier of the remote data structure)).

As per Claim 4, Liebermann discloses the method of claim 2, wherein retrieving further comprises downloading, from a remote device, at least a portion of the remote data structure ([0059]; receiving information from the web registry database reads on the limitation).

As per Claim 5, Liebermann discloses the method of claim 4, further comprising: 	determining a location of the portable computing device ([0059]; The location of the RFID is a location of the cane); 	associating the remote data structure with the location (BRI is using the RFID data including the location data to pull information about the location); and 	downloading the remote data structure as a function of the association (the cane receiving the information).
As per Claim 7, Liebermann discloses the method of claim 2, wherein retrieving further comprises: 	providing, by the portable computing device, a location of the portable computing device ([0059]; The location of the RFID is a location of the cane); and 	retrieving the at least an identifier-specific datum from the remote data structure as a function of the location ([0059]).

As per Claim 11, Liebermann discloses the method of claim 2, wherein generating the identifier-specific usage guidance further comprises: 	determining a location of the portable computing device ([0059]); and 	generating the identifier-specific usage guidance as a function of the location ([0059]).

As per Claim 12, Liebermann discloses the method of claim 11, wherein determining the location further comprises: 	extracting, from the at least a textual element, a signal generator identifier ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”); and 	determining the location as a function of the signal generator identifier ([0059]).

As per Claim 13, Liebermann discloses the method of claim 11, wherein determining the location further comprises determining the location of the portable computing device using a navigation facility of the portable computing device ([0060]).

Claims 6, 8-10, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann (US 2010/0109918 A1) in view of Burmester et al. (US 2014/0019759 A1) further in view of Chu et al. (US 2006/0114145 A1) and further in view of Albertson et al. (US 2008/0170118 A1).
As per Claim 6, Liebermann does not disclose the method of claim 2, wherein retrieving further comprises: 	providing, by the portable computing device, a user identifier of the user; and 	retrieving the at least an identifier-specific datum from the remote data structure as a function 
	However, Albertson et al. teaches the aforementioned limitation ([0079]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann to provide the aforementioned limitations taught by Albertson et al. with the motivation of improving the system’s ability to alert a user about potential obstacles ([0004]).

As per Claim 8, Liebermann does not disclose the method of claim 2, wherein generating the identifier-specific usage guidance further comprises: 	providing, by the portable computing device, a user identifier of the user; and 	generating the identifier-specific usage guidance as a function of the user identifier.	However, Albertson et al. teaches the aforementioned limitation ([0010] teaches issuing navigation; [0079] teaches the navigation routine comprises obtaining a user profile based on user input).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann to provide the aforementioned limitations taught by Albertson et al. with the motivation of improving the system’s ability to alert a user about potential obstacles ([0004]).

As per Claim 9, Liebermann does not disclose the method of claim 8, wherein generating the identifier-specific usage guidance as a function of the user identifier further comprises: 	receiving, by the portable computing device, a user-specific datum from a user-linked data structure as a function of the user identifier; and Albertson et al. teaches the aforementioned limitation ([0010] teaches issuing navigation; [0079] teaches the navigation routine comprises a response to the user profile input; [0106] discloses a user profile server).	The motivation to combine Albertson et al. with Liebermann was provided in the rejection of Claim 8.

As per Claim 10, Liebermann discloses the method of claim 8, wherein generating the identifier-specific usage guidance further comprises: 	determining a group that the user belongs to as a function of the user identifier ([0041-0043]).	Liebermann does not disclose generating the usage sequence as a function of the group.	However, it is obvious in Liebermann that the system is configured to determine whether a person is deaf or not. It is further obvious in Liebermann that navigation is provided based on impairment of the user. It would have been obvious to combine the ability to determine whether or not a user is deaf in determining how to communicate to the user with the motivation of ensuring the user is properly conveyed the navigation information.
As per Claim 14, Liebermann does not disclose the method of claim 2 further comprising: 	receiving, from the user, at least a textual datum ([0041-0043]).	Liebermann does not disclose providing, by the portable computing device, a user identifier of the user.		However, Albertson et al. teaches the aforementioned limitation ([0079] discloses the navigation routine comprises obtaining a user profile based on user input).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann to provide the aforementioned limitations taught by Albertson et al. with the motivation of improving the system’s ability to alert a user about potential obstacles ([0004]).
As per Claim 15, Liebermann discloses the method of claim 14 further comprising: 	determining, as a function of the user identifier, that the user is authorized to add data to the remote data structure; and 	writing the at least a textual datum to the remote data structure.	However, Albertson et al. teaches the aforementioned limitation ([0079]; The BRI of the claim is identifying a user profile and allowing the system to learn about obstacles relevant to the user).	The motivation to combine Albertson et al. with Liebermann was provided in the rejection of Claim 14.

As per Claim 16, Liebermann does not disclose the method of claim 15 wherein writing the textual datum to the remote data structure further comprises: 	writing the textual datum to a local copy of the remote data structure stored in memory of the portable computing device; and 	uploading the local copy to a remote device maintaining the remote data structure.	However, the structure of Liebermann includes a portable device which may store data on itself and may transmit data to a server ([0059-0060]). Furthermore, Albertson et al. teaches determining and learning object information relevant to the user. It would have been obvious and well within the capability of the system of Liebermann to user the object learning capability of Albertson et al. to store Liebermann and then transfer that device information to a server with the purpose of improving user customizability. 

As per Claim 17, Liebermann does not disclose the method of claim 14, further comprising writing the at least a textual datum to at least a user-linked data structure as a function of the user identifier.	However, Albertson et al. teaches the aforementioned limitation ([0079]; The BRI of the claim is identifying a user profile and allowing the system to learn about obstacles relevant to the user).	The motivation to combine Albertson et al. with Liebermann was provided in the rejection of Claim 14.

As per Claim 18, Liebermann does not disclose the method of claim 17 wherein writing the textual datum to the user-linked data structure further comprises: 	writing the textual datum to a local copy of the user-linked data structure stored in memory of the portable computing device; and 	uploading the local copy to a remote device maintaining the user-linked data structure.	However, the structure of Liebermann includes a portable device which may store data on itself and may transmit data to a server ([0059-0060]). Furthermore, Albertson et al. teaches determining and learning object information relevant to the user. It would have been obvious and well within the capability of the system of Liebermann to user the object learning capability of Albertson et al. to store information on the device of Liebermann and then transfer that device information to a server with the purpose of improving user customizability.

Claim 19, Liebermann does not disclose the method of claim 14, wherein providing the user identifier further comprises retrieving, from a data structure linking devices to user identifiers, the user identifier.	However, Albertson et al. teaches the aforementioned limitation ([0079]).	The motivation to combine Albertson et al. with Liebermann was provided in the rejection of Claim 14.	
As per Claim 20, Liebermann discloses a method of linking user-specific data to signal generators using wireless communication, the method comprising: 	wirelessly receiving, by a portable computing device (112(f) invocation supported by Fig. 14 and the algorithm is supported by Figs. 7, 9, 10, 12, and 13) operated by a user, a signal from a wireless signal generator located at an item ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”); 	parsing, by the portable computing device, the first signal for at least a textual element ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”);	extracting, by the portable computing device, a signal generator class identifier from the at least a textual element ([0059]; “The cane 12 may then be used to read the ID number of a sensed RFID tag 1000”).	Liebermann does not explicitly disclose that the RFID is stored in a textual element (Burmester et al. discloses that the system is configured to function with alphanumeric codes [0064]).	However, Burmester et al. teaches the aforementioned limitation ([0026]; RFID tags store and communicate an alphanumeric or a binary string).	Since each individual element and its function are shown in the prior art, albeit shown in Liebermann with the string of Burmester et al. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The motivation to use a string to store identification information would be to simplify programming and communicating data by using old and well-known programming techniques.	Liebermann does not disclose said signal class identifier identifying two or more signal generators and an entity associated with the two or more signal generators. 	However, Chu et al. teaches that a single RFID may inform the RFID reader of a plurality of similarly grouped RFIDs. Each RFID of the identified RFIDs is labelled as being part of a group; therefore, a single RFID “points” to other RFIDs, each of the other RFIDs being associated with an entity (“the same region” R1, “different region” R2) ([0039]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liebermann to provide the aforementioned limitations taught by Chu et al. with the motivation of improving the routing of the device by allowing routing to regions outside the range of the RFID receiver.	Liebermann discloses:	receiving, by the portable computing device and from the user, at least a textual datum ([0059, 0060]); 	selecting, by the portable computing device, a remote data structure from a plurality of remote data structures using the association with the entity ([0059).	Liebermann is not explicit is saying that the RFID contains data which directs to a web registry Liebermann that the RFID contains data to direct the communication to a particular web registry database. It would have been obvious to include web registry database identifying information in the RFID in order to properly and promptly direct communication to the web registry database as required and avoid contacting every web registry database to see if it is the correct database.
	Liebermann does not disclose: 	providing, by the portable computing device, a user identifier of the user;	selecting a databased based on the user identifier of the user; and	writing, by the portable computing device, the at least a textual datum to the remote data structure.	However, Albertson et al. teaches: [0010] teaches issuing navigation; [0079] teaches the navigation routine comprises obtaining a user profile based on user input. Database is accessed based on user ID).	The structure of Liebermann includes a portable device which may store data on itself and may transmit data to a server ([0059-0060]). Furthermore, Albertson et al. teaches determining and learning object information relevant to the user. It would have been obvious and well within the capability of the system of Liebermann to user the object learning capability of Albertson et al. to store information on the device of Liebermann and then transfer that device information to a server with the purpose of improving user customizability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on 7 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/JEFFREY C BOOMER/                Primary Examiner, Art Unit 3669